DETAILED ACTION
Claims 1-3 were rejected in Office Action mailed on 02/01/2022.
Applicant filed a response, amended claims 1-3, withdrew claim 4-9 on 07/01/2022.
Claims 1-9 are pending, and claims 4-9 are withdrawn.
Claims 1-3 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 4-5, it is suggested to amend “the amount of addition of potassium permanganate (24mL)” to “24 mL of potassium permanganate”.
 Claim 1, lines 5-6, it is suggested to amend “the amount of addition of sodium oxalate (15mL) to “15 mL of sodium oxalate”.
Claim 1, line 6, it is suggested to amend “the amount of substance of oxygen per 1 electron (8)” to “8 oxygen per 1 electron”.
Claim 1, lines 6-7, it is suggested to amend “the numeric value for matching the unit (40)” to “a numeric value, 40, for matching unit”.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 3, recites a phrase “a reduction rate is …mass%”. However, given applicant clarifies how a reduction rate is calculated by reciting an equation for the reduction rate in claim 1, wherein “A” is defined as set forth in Specification, paragraph [0042-0043] as 

    PNG
    media_image1.png
    53
    536
    media_image1.png
    Greyscale
, there is no support to recite the reduction rate being a “mass%”.

Regarding dependent claims 2-3, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 2 recites a phrase “the reduction rate is …mass%” and is rejected for the same rational above as set forth for claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is amend to recite the following expression:

    PNG
    media_image2.png
    78
    723
    media_image2.png
    Greyscale

However, firstly, it is unclear how the equation be in “%” or “(%)”.

Secondly, it is unclear what the term “A” refers to in the expression. The specification discloses two different scenarios of what A could represent: in specification, [0004], A represents a content of silica in the complex; and in specification, [0042], A in the expression for calculating the reduction rate is a proportion of the amount of substance of oxygen in a metal oxide molecule and determined through the expression in specification [0043]. 
Even if claim 1 is clarified to recite A according to specification [0042]-[0043], it would still be unclear what MmetalOf (i.e., the mass or molar amount of substance of the metal oxide according to the atomic ratio of each metal) and Mmetal (i.e., the mass or molar amount of substance of each metal) mean in the expression.

Thirdly, it is unclear what the term “Silica sol concentration” refers to, i.e., mass concentration of silica sol added during the analysis; or mass concentration (i.e., percentage) of silica sol in the catalyst, etc. The examiner interprets that “Silica sol concentration” refers to a mass content (i.e., percentage) of silica in the catalyst. Interpretation is speculative. Clarification is requested.
If “Silica sol concentration” refers to a mass content (i.e., percentage) of silica in the catalyst and the interpretation is accurate, it is advised to point to the originally filed disclosure, or to provide a declaration, to support the position.
	
Regarding dependent claims 2-3, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as obvious over Atsushi et al., JP 2014161776 A (Atsushi) (provided in IDS received on 09/27/2019).
The examiner has provided a machine translation of Atsushi et al., JP 2014161776 A. The citation of the prior art in this Rejection refers to the machine translation.
Regarding claims 1-2, Atsushi discloses the oxide catalyst preferably has a composition represented by the following composition formula: Mo12BiaFebCocCedAeBfOg, wherein in the formula, Mo represents molybdenum, Bi represents bismuth, and Fe represents iron (Atshushi, page 5, paragraphs 3-5). 
Atsushi further discloses the reduction rate of the temporary fired body is controlled to be 10% or more and less than 100% (Atsushi, page 7, paragraph 9); it has been found that by controlling the oxidation-reduction degree in the oxide catalyst (emphasis added), crystals in which iron has an intermediate valence between trivalent and divalent can be obtained for the first time (Atsushi, page 7, paragraph 11); 
wherein when used as a catalyst (emphasis added), such an oxide containing a large amount of iron of valence increases the reoxidation rate, becomes more active, and makes the redox cycle of the catalyst during the reaction more advantageous (Atsushi, page 8, paragraph 4).
Further with respect to the reduction rate, Atsushi discloses Reduction rate (%) =x/n*100, wherein x represents the number of electrons, and n represents the oxidation number of the metal; and an example of the reduction rate measurement is shown below: several hundred mg of the oxide catalyst is weighed in a beaker, 20 ml of 50% sulfuric acid is added, 180 ml of purified water is added, and the mixture is stirred for 60 minutes. Thereafter, titration with potassium permanganate is performed using an automatic potentiometric titrator AT-510 (Kyoto Electronics); the reduction rate is calculated from the amount of potassium permanganate consumed for the oxidation of the catalyst (Atsushi, page 11, paragraphs 4-9). 
Given that Atsushi teaches that the reduction rate is a result effective variable to catalyst performance, it therefore would be obvious for a person or ordinary skill in the art to optimize the reduction rate, including the presently claimed ranges of 0.20 to 5.00% and 0.70 to 4.30%, as calculated by the recited expression, and thereby arrive at the claimed invention.
Although there are no disclosures on the amounts of a reduction rate calculated by the recited expression as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of reduction rate, including over the amounts presently claimed, in order to improve catalyst performance, and thereby arrive at the claimed invention.	

Regarding claim 3, as applied to claim 1 above, Atsushi further discloses the oxide catalyst preferably has a composition represented by the following composition formula: Mo12BiaFebCocCedAeBfOg, wherein in the formula, Mo represents molybdenum, Bi represents bismuth, Fe represents iron, Co represents cobalt, and Ce represents cerium; A represents at least one element selected from the group consisting of potassium, cesium, and rubidium (A reads on Z of Applicants claimed composition in claim 3); B represents at least one element selected from the group consisting of nickel, manganese, copper, zinc, magnesium, calcium, strontium, barium, tin, lead, lanthanum, praseodymium, neodymium, and europium (B reads on X or Y of Applicants claimed composition in claim 3); a to f indicate the atomic ratio of each element to the Mo12 atom, and 1.5 ≦ a ≦ 6, 2 ≦ b ≦ 6, 2 ≦ c ≦ 8, 0.5 ≦ d ≦ 6, 0.01 ≦ e ≦ 2 and 0 ≦ f <2, g is the number of oxygen atoms determined by the valence of the constituent elements other than oxygen (which overlaps with Applicant’s claimed composition in claim 3) (Atshushi, page 5, paragraphs 3-5).
It would be obvious for a person of ordinary skill in the art to select the claimed range through routine experimentation to optimize catalyst performance. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Grasselli et al., US 4,424,141 (Grasselli-1984), in view of Grasselli et al., Mechanistic features of selective oxidation and ammoxidation catalysis, Faraday Discussions of the Chemical Society, 1981, 72 (Grasselli-1981).
Regarding claims 1-3, Grasselli-1984 discloses catalysts useful in the oxidation and/or ammoxidation of olefins (Grasselli-1984, column 1, paragraph 1); the catalysts are further characterized as oxide complexes of the formula: AaGbLcDdEeMofOx, wherein A is preferably K, Rb, Cs or mixtures thereof (A reads upon Z of Applicants’ claimed composition in claim 3); G is more preferably Ni and/or Co (G reads upon X of Applicants’ claimed composition in claim 3); L is preferably Fe; D is preferably Bi; E is P, As, B, Sb, Ge, Sn, Si, Ti, Zr, rare earth (i.e., praseodymium, cerium, lanthanum, neodymium, samarium, and gadolinium) and/or U or mixtures thereof (it is obvious for a person ordinary skill in the art to select at least one element from B/boron, praseodymium, cerium, lanthanum, neodymium, samarium, and gadolinium as D; D overlaps with Y of Applicants’ claimed composition in claim 3); Q is preferably Mo; O is oxygen; and wherein a is 0-6, preferably 0.001-2; b is preferably 0.01-10; c is preferably 0.01-8; d is preferably 0-3; e is preferably 0-3, f is preferably 12; and x is determined by the valence state of the other elements (Grasselli-1984, top of column 4).
Therefore, the formula taught by Gasselli-1984 corresponds to Mo12BiaFebXcYdZeOf , wherein X represents at least one element selected from Ni and Co, Y represents at least one element selected from boron, praseodymium, cerium, lanthanum, neodymium, samarium, and gadolinium; Z represents at least one element selected from potassium, rubidium and cesium, 0≤a≤3, 0.01≤b≤8, 0.01≤c≤10, 0≤d≤3, 0.001≤e≤2, and f is determined by the valence state of the other elements. The scope of the formula of Gasselli-1984 overlaps with that of Applicants’ in claim 3. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Grasselli-1984 does not explicitly disclose a reduction rate in a range of 0.20 to 5.00%, or 0.70 to 4.30%, wherein the reduction rate is calculated by the recited expression in claim 1.
With respect to the difference, Grasselli-1981 teaches the mechanism of selective allylic oxidation over complex metal oxides such as bismuth molybdates (Grasselli-1981, page 208, 2nd paragraph). Grasselli-1981 specifically teaches partial reduction of the catalyst (i.e., bismuth molybdates) (Grasselli-1981, page 208, 1st paragraph).
As Grasselli-1981 expressly teaches, partial reduction of the catalyst under reaction conditions can improve selectivity, complete depletion of active oxygen from the lattice will result in deactivation and thus must be prevented (Grasselli-1981, page 208, 1st paragraph).
Grasselli-1981 is analogous art as Grasselli-1981 is drawn to bismuth molybdate catalyst (i.e., catalyst comprising molybdenum and bismuth).
In light of the motivation of partial reduction of bismuth molybates as taught by Grasselli-1981, it therefore would be obvious to a person of ordinary skill in the art to further partially reduce the catalysts of Grasselli-1984, to achieve varying reduction rate, including the presently claimed ranges of 0.20 to 5.00% and 0.70 to 4.30%, as calculated by the recited expression, in order to improve selectivity. Although there are no disclosures on the value of a reduction value as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of reduction rate, including over the amounts presently claimed, in order to improve selection, and thereby arrive at the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being obvious over Aiki et al., TW 201808451A (published on March 16th, 2018) (Aiki) (provided in IDS received on 02/28/2020), in view of Grasselli-1981.
The applied reference, Aiki, has a common assignee and an inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
It is noted that when utilizing Aiki et al., TW 201808451A, the disclosures of the reference are based on Aki et al., US 2019/0126262 A1 (Aki-US) (provided in IDS received on 02/28/2020), which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to US 2019/0126262 A1 are found in Aki-US.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1-3, Aki-US discloses the ammoxidation catalyst has a composition represented by the following formula: Mo12BiaFebXcYdZeOf, wherein X represents at least one element selected from the group consisting of nickel, cobalt, magnesium, calcium, zinc, strontium, and barium; Y represents at least one element selected from the group consisting of cerium, chromium, lanthanum, neodymium, yttrium, praseodymium, samarium, aluminum, gallium, and indium; Z represents at least one element selected from the group consisting of potassium, rubidium, and cesium; provided that a proportion of cobalt is 20 atomic % or more and/or a proportion of magnesium is 20 atomic % or less in the element X; a, b, c, d, and e satisfy 0.1≤a≤2.0, 0.1≤b≤3.0, 0.1≤c≤10.0, 0.1≤d≤3.0 and 0.01≤e≤2.0, respectively; and f represents a number of oxygen atoms needed to satisfy atomic valence requirements of other elements present therein (Aki-US, [0020]-[0021]).
The scope of the formula of Aki-US overlaps with that of Applicants’ in claim 3. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Aki-US does not explicitly disclose a reduction rate in a range of 0.20 to 5.00%, or 0.70 to 4.30%, wherein the reduction rate is calculated by the recited expression in claim 1
With respect to the difference, Grasselli-1981 teaches the mechanism of selective allylic oxidation over complex metal oxides such as bismuth molybdates (Grasselli-1981, page 208, 2nd paragraph). Grasselli-1981 specifically teaches partial reduction of the catalyst (i.e., bismuth molybdates) (Grasselli-1981, page 208, 1st paragraph).
As Grasselli-1981 expressly teaches, partial reduction of the catalyst under reaction conditions can improve selectivity, complete depletion of active oxygen from the lattice will result in deactivation and thus must be prevented (Grasselli-1981, page 208, 1st paragraph).
Grasselli-1981 is analogous art as Grasselli-1981 is drawn to bismuth molybdate catalyst (i.e., catalyst comprising molybdenum and bismuth).
In light of the motivation of partial reduction of bismuth molybates as taught by Grasselli-1981, it therefore would be obvious to a person of ordinary skill in the art to further partially reduce the catalysts of Aki-US, to achieve varying reduction rate, including the presently claimed ranges of 0.20 to 5.00% and 0.70 to 4.30%, as calculated by the expression recited in claim 1, in order to improve selectivity. Although there are no disclosures on the value of a reduction value as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of reduction rate, including over the amounts presently claimed, in order to improve selection, and thereby arrive at the claimed invention.

Response to Arguments
In response to the amended claims 1-3, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. However, the amended necessitates a new set of claim objections and 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections as set forth above.

In response to the amended claim 1, which recites, “wherein, the reduction rate is calculated by the following expression …”, it is noted that Onodera would not meet the present claims. Therefore, the previous 35 U.S.C. 103 rejections over Onodera are withdrawn from the record. It is also agreed that Atsushi would not anticipate the present claims.  However, claims 1-3 are still rejected under 35 U.S.C. 103 as obvious over Atsushi, as set forth above.


Applicant primarily argues:
“The reduction rate disclosed in Atsushi et al. JP '776 refers to the reduction rate of the temporary fired body, which is an intermediate of the catalyst in a manufacturing process to obtain the claimed catalyst. On the other hand, the claimed reduction rate of the present invention is the reduction rate of the catalyst which is finally obtained by a manufacturing process. Thus, the reduction rate of Atsushi et al. JP '776 differs from the claimed reduction rate of claim 1. Consequently, the cited reference fails to disclose or suggest the claimed feature of the present invention.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
Atsushi discloses it has been found that by controlling the oxidation-reduction degree in the oxide catalyst (emphasis added), crystals in which iron has an intermediate valence between trivalent and divalent can be obtained for the first time (Atsushi, page 7, paragraph 11); wherein when used as a catalyst (emphasis added), such an oxide containing a large amount of iron of valence increases the reoxidation rate, becomes more active, and makes the redox cycle of the catalyst during the reaction more advantageous (Atsushi, page 8, paragraph 4), as set forth in page 6 of Office Action mailed on 02/01/2022. 
Therefore, it is clear that the reduction degree of the temporary fired body relates to a reduction rate of the catalyst (i.e., final product) in Atsushi, absent evidence to the contrary.
Furthermore, Atsushi teaches that the reduction rate is a result effective variable to catalyst performance (i.e., on the catalyst final product), it therefore would be obvious for a person or ordinary skill in the art to optimize the reduction rate, including the presently claimed ranges of 0.20 to 5.00% and 0.70 to 4.30%, as calculated by the recited expression, and thereby arrive at the claimed invention, as set forth above in page 8 of this Office Action.

Applicant further argues:
“Further, the claimed catalyst can be obtained by a method including "condition 1" and "condition 2" as disclosed in paragraphs [0022] to [0035] of the instant specification, for instance. 
However, Atsushi et al. JP '776 fails to disclose or suggest such a method to obtain the claimed catalyst. Further, a step to satisfy "condition 1" and a step to satisfy with "condition 2" are not conducted in the working Examples in the cited art.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
Atsushi discloses, or alternatively teaches the catalyst of claim 1, as set forth above in pages 6-8.
Regarding the method to obtain the catalyst, it is noted that the present claims are drawn to a product, and not drawn to a method of making or product-by-process. Therefore, the claims are not limited by or defined by the process, and determination of patentability is based on the product itself.

Furthermore, even if the claims are amended to product-by-process claims, it is noted that product-by-process claims are still drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
	

Applicant further argues:
“Grasselli et al. US '141 fails to disclose or suggest the claimed reduction rate.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Grasselli-1984 does not expressly teach the claimed reduction rate. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Grasselli-1984 does not disclose the entire claimed invention. Rather, Grasselli-1981 is relied upon to teach claimed elements missing from Grasselli-1984. See pages 11-13 of the Office Action above.

Applicant further argues:
“Further, a person skilled in the art would not combine Grasselli et al. US '141 and Grasselli et al. due to the differences in components of catalysts.  More specifically, Grasselli et al. focuses on bismuth molybdate, and is silent about ferric molybdate and molybdate including Co, Ni, Mg, which is a promotor. Among the components of catalyst, “Fe” is easily influenced by reduction. In addition, "Fe" has a function to supply oxygen to catalyst, and significantly affects catalytic properties. Especially, HCN yield highly depends on components of a catalyst other than "Fe". In order to improve HCN yield, catalysts must include "Fe" and divalent metals.”

Remarks, p. 8-9

The Examiner respectfully traverses as follows:
Firstly, Grasselli-1981 (i.e., Grasselli et al.) also teaches Bi3FeMo2O12 (Grasselli-1981, page 203, 2nd paragraph) i.e., a catalyst comprising molybdenum, bismuth and iron. Therefore, Grasselli-1981 is not silent about ferric molybdate. 
Secondly, Grasselli-1984 and Grasselli-1981 are related art. Grasselli-1981 provides proper motivation to combine, namely partial reduction of the catalyst under reaction conditions can improve selectivity, complete depletion of active oxygen from the lattice will result in deactivation and thus must be prevented (Grasselli-1981, page 208, 1st paragraph). Therefore, it is the examiner’s position that it would be obvious to one of ordinary skill in the art to combine Grasselli-1984 and Grasselli-1981, in order to improve selectivity, absent evidence to contrary.
Thirdly, Co, Ni and Mg are only options included in a Markush claim in claim 3 and not required in claim 1.
Fourthly, even if Co, Ni and Mg are required in the present claims, the motivation to combine Grasselli-1984 and Grasselli-1981 is towards catalysts comprising bismuth molybdate, not limited to catalyst with specific elements as promoters.  


Applicant further argues:
“Aiki et al. TW '451 fails to disclose or suggest the claimed reduction rate.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Aiki does not expressly teach the claimed reduction rate. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Aiki does not disclose the entire claimed invention. Rather, Grasselli-1981 is relied upon to teach claimed elements missing from Aiki. See pages 15-16 of the Office Action above.

Applicant further argues:
“Further, a person skilled in the art would not combine Aiki et al. TW     '451 and Grasselli et al. due to the differences in components of catalyst. Specifically, Grasselli et al. focuses on bismuth molybdate, and is silent about ferric molybdate and molybdate including Co, Ni, Mg, which is a promotor. For the same reasons as discussed above, a person skilled in the art would not be motivated to combine these cited references. The mere fact that references can be combined or modified does not render the resultant combination obvious unless the prior art also suggests the desirability of the combination. In re Mills, Supra.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
Firstly, Grasselli-1981 (i.e., Grasselli et al.) also teaches Bi3FeMo2O12 (Grasselli-1981, page 203, 2nd paragraph) i.e., a catalyst comprising molybdenum, bismuth and iron. Therefore, Grasselli-1981 is not silent about ferric molybdate. 
Secondly, Aiki and Grasselli-1981 are related art. Grasselli-1981 provides proper motivation to combine, namely partial reduction of the catalyst under reaction conditions can improve selectivity, complete depletion of active oxygen from the lattice will result in deactivation and thus must be prevented (Grasselli-1981, page 208, 1st paragraph). Therefore, it is the examiner’s position that it would be obvious to one of ordinary skill in the art to combine Aiki and Grasselli-1981, in order to improve selectivity, absent evidence to contrary.
Thirdly, Co, Ni and Mg are only options included in a Markush claim in claim 3 and not required in claim 1.
Fourthly, even if Co, Ni and Mg are required in the present claims, the motivation to combine Aiki and Grasselli-1981 is towards catalysts comprising bismuth molybdate, not limited to catalyst with specific elements as promoters.  


Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732



/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732